FILED
                             NOT FOR PUBLICATION                               DEC 14 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 09-30153

               Plaintiff - Appellee,             D.C. No. 4:06-cr-00039-SEH

   v.
                                                 MEMORANDUM *
 SHAUN DELMORE MORTENSON,

               Defendant - Appellant.



                     Appeal from the United States District Court
                             for the District of Montana
                      Sam E. Haddon, District Judge, Presiding

                           Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Shaun Delmore Mortenson appeals from the lifetime term of supervised

release imposed following his guilty-plea conviction for receipt of child

pornography, in violation of 18 U.S.C. § 2252A(a)(2). We have jurisdiction

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

AK/Research
pursuant to 28 U.S.C. § 1291, and we affirm.

       Mortenson contends that the district court procedurally erred by failing to

provide any explanation for imposing a lifetime term of supervised release.

Although the district court did not expressly state its reasons for imposing a

lifetime term of supervised release, the record reflects that the district court

considered the arguments and evidence submitted by Mortenson before imposing

the term recommended by the Guidelines. See United States v. Daniels, 541 F.3d

915, 922 (9th Cir. 2008). Accordingly, the district court did not procedurally err.

See United States v. Carty, 520 F.3d 984, 996 (9th Cir. 2008) (en banc).

       To the extent that Mortenson contends that the length of the supervised

release term is substantively unreasonable, this contention is belied by the record.

See Daniels, 541 F.3d at 923-24; see also Gall v. United States, 552 U.S. 38

(2007).

       AFFIRMED.




AK/Research                                 2                                      09-30153